DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 02/12/2021. Claims 1-4, 15 and 17-19 are amended and claims 7, 9, 10 and 16 are canceled. Claims 1-6, 8, 11-15 and 17-19 remain pending.

Remarks
Claim Objections:
After amendments entered herein by the Examiner’s Amendment below to include a positive recitation of intended use limitations, claim objections per claims 1-2, 15 and 17-19 are withdrawn. The objection of record per canceled claim 16 is moot.
 
35 U.S.C. 112(b) Rejections:
In response to corrective amendments, the respective 112(b) rejections of claims 2, 3 and 7 are withdrawn.

35 U.S.C. 101 Rejections:
In response to corrective amendments in light of specification, the 101 rejection of record per claims 1-14 and 17-19 on the ground of being statutorily non-compliant for being directed to Judicial Exception without an Inventive Concept/Significantly more is herein withdrawn.



35 U.S.C. 102/103:
In response to all corrective amendments filed on 02/12/2021 and entered by this action, the respective 102 and/or 103 rejections of record per claims 1-6, 8, 11-15 and 17-19 are overcome and the rejections are therefore withdrawn. 

Terminal Disclaimer
The electronic Terminal Disclaimer over 16/382,148 filed and approved 02/26/2021 is acknowledged.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was inquired in a telephone interview with Mr. Thomas E. Anderson (Registration No. 37,063) on 02/19/2021 and later was finalized on 02/26/2021. 

Amendments to the Claims:


Listing of Claims:
	1.  (Currently Amended)	A computer-implemented method comprising:
	receiving, at a client system from an authorisation system, a first grant token, wherein the first grant token [[that]] identifies the client system at the authorisation systemand has a corresponding time to expire indicative of a time [[at]] after which the first grant token cannot be [[valid]] used to obtain a protected resource from a resource system;
	transmitting, from the client system to the authorisation system, a refresh request for a second grant token, wherein the second grant token [[that]] identifies the client system at the authorisation system, wherein the refresh request is transmitted from the client system to the authorisation system based on the expiry time of the first grant token that is calculated using a defined time interval after receiving the first grant token, wherein the defined time interval is calculated based on an average of a plurality of expiry times associated with a plurality of grant tokens received from the authorisation system; and
	receiving the second grant token at the client system, in response to the refresh request.

2.  (Previously Presented)	The computer-implemented method of claim 1 further comprising:
	transmitting the first grant token or the second grant token that authorises, at the authorisation system, the client system to access the protected resource; and
	subsequently receiving, at the client system, the protected resource from the resource system.

3.  (Previously Presented)	The computer-implemented method of claim 1 further comprising:
	receiving, at the client system from a user device, an intent message indicating that a user of the user device intends for the client system to access a protected resource at a resource system;
	in response to the intent message, transmitting the first or the second grant token to the resource system and, in response, receiving at the client system an intent identification label for identifying the protected resource; and
	transmitting the intent identification label to the user device for authorising, at the authorisation server, the client system to access the protected resource.

4.  (Previously Presented)	The computer-implemented method of claim 3 further comprising:
	receiving an authorisation code at the client system, in response to transmitting the intent identification label to the user device; and
	transmitting the authorisation code to the authorisation system and, in response, receiving an access token for accessing the protected source at the resource system.

5.  (Original)	The computer-implemented method of claim 4 further comprising:
	transmitting the access token to the resource system from the client system and, in response, receiving the protected resource at the client system.

6.  (Original)	The computer-implemented method of claim 1 wherein the refresh request is transmitted from the client system before the expiry time of the first grant token.



8.  (Currently Amended)	The computer-implemented method of claim [[7]]1 wherein the time interval is configurable at the client system.

9.  (Cancelled)

10.  (Cancelled)

11.  (Original)	The computer-implemented method of claim 1 further comprising:
	receiving, at the client system from the authorisation system, a refresh token associated with the first grant token;
	wherein transmitting the refresh request comprises transmitting the refresh token to the authorisation system.

12.  (Original)	The computer-implemented method of claim 1 wherein the client system comprises one or more client servers in communication with one another.

13.  (Original)	The computer-implemented method of claim 1 wherein the authorisation system
comprises one or more authorisation servers in communication with one another.

14.  (Original)	The computer-implemented method of claim 1 wherein the resource system comprises one or more resource servers in communication with one another.

15.  (Currently Amended)	An article of manufacture comprising:
	a non-transitory computer processor readable medium; and
	instructions stored on the medium;
	wherein the instructions are configured to be readable from the medium by at least one computer processor and thereby cause the at least one computer processor to operate so as to:
		receive, at a client system from an authorisation system, a first grant token, wherein the first grant token [[that]] identifies the client system at the authorisation systemand has a corresponding time to expire indicative of a time [[at]] after which the first grant token cannot be [[valid]] used to obtain a protected resource from a resource system;
		transmit, from the client system to the authorisation system, a refresh request for a second grant token, wherein the second grant token [[that]] identifies the client system at the authorisation system, wherein the refresh request is transmitted from the client system to the authorisation system based on the expiry time of the first grant token that is calculated using a defined time interval after receiving the first grant token, wherein the defined time interval is calculated based on an average of a plurality of expiry times associated with a plurality of grant tokens received from the authorisation system; and
		receive the second grant token at the client system, in response to the refresh request.

16.  (Cancelled)

non-transitory computer readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of:
	receiving, at a client system from an authorisation system, a first grant token, wherein the first grant token [[that]] identifies the client system at the authorisation systemand has a corresponding time to expire indicative of a time [[at]] after which the first grant token cannot be [[valid]] used to obtain a protected resource from a resource system;
	transmitting, from the client system to the authorisation system, a refresh request for a second grant token, wherein the second grant token [[that]] identifies the client system at the authorisation system, wherein the refresh request is transmitted from the client system to the authorisation system based on the expiry time of the first grant token that is calculated using a defined time interval after receiving the first grant token, wherein the defined time interval is calculated based on an average of a plurality of expiry times associated with a plurality of grant tokens received from the authorisation system; and
	receiving the second grant token at the client system, in response to the refresh request.

18.  (Currently Amended)	A client system comprising processing circuitry configured to:
	receive, from an authorisation system, a first grant token, wherein the first grant token [[that] identifies the client system at the authorisation systemand has a corresponding time to expire indicative of a time [[at]] after which the first grant token cannot be [[valid]] used to obtain a protected resource from a resource system;
	transmit, to the authorisation system, a refresh request for a second grant token, wherein the second grant token [[that]] identifies the client system at the authorisation system, wherein the refresh request is transmitted from the client system to the authorisation system based on the expiry 
	receive the second grant token at the client system, in response to the refresh request.

19.  (Currently Amended)	A client system comprising:
	a receiver configured to receive, from an authorisation system, a first grant token, wherein the first grant token [[that]] identifies the client system at the authorisation systemand has a corresponding time to expire indicative of a time [[at]] after which the first grant token cannot be [[valid]] used to obtain a protected resource from a resource system; and
	a transmitter arranged to transmit, to the authorisation system, a refresh request for a second grant token, wherein the second grant token [[that]] identifies the client system at the authorisation system, wherein the refresh request is transmitted from the client system to the authorisation system based on the expiry time of the first grant token that is calculated using a defined time interval after receiving the first grant token, wherein the defined time interval is calculated based on an average of a plurality of expiry times associated with a plurality of grant tokens received from the authorisation system;
	wherein the receiver is configured to receive the second grant token at the client system, in response to the refresh request. 


Allowable Subject Matter
The following is a statement of reasons for allowance: 
After conducting an updated search, Marshall (US8543702B1) has been noted. Marshall discloses setting a resident time for a particular resource (e.g., a token) in accordance with historical information for that particular resource.  For example, the resident time may be set at the average resident time for some set of resources stored at the particular resource cache component.  
Closest prior arts reviewed and made of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 (as amended above) and similarly stated in claims 15, 17, 18 and 19 (as similarly amended above). 
Record of prosecution is clear and claims 1-6, 8, 11-15 and 17-19 are allowed.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434